Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Status of the Claims
The amendment dated 06/23/2021 is acknowledged.  Claims 1, 2-15 and 35-40 are pending and under examination.


Election/Restrictions 
Applicant’s election of Group 1 in the reply filed on 06/23/2021 is acknowledged.  Election was made without traverse in the reply filed on 06/23/2021.  Claims 1 and 3-15 of group 1 were elected in the reply filed on 06/23/2021.   Claims 35-40 are newly added claims that read on elected group 1.   Applicant elects the following species: Claim 7: SEQ ID NO:6; Claim 8: SEQ ID NO:14; Claim 9: SEQ ID NO:24.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2019 and 06/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.



Specification
The disclosure is objected to because of the following informalities:    The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see pages 1 and 19). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any .  Appropriate correction is required.


Claim Objections 
Claim 1 is objected to for the following informalities:
Claim 1 should omit the term “derived” and define the HLA class I molecule.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 15, and 37 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claims 1 and 37 recite “providing”. It is unclear as to how the mammalian-derived HLA class 1 molecule is “provided” with no essential steps to it being “provided”, such omission amounting to a gap between the steps.  See MPEP § 2172.01.One of ordinary skill in the art would not be apprised of the scope of the invention. 
	Claim 15 recites “such as” whereby the term "such as" in claim 15 is a relative term which renders the claim indefinite.  The term "such as" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

s 1, 2-15 and 35-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to a method of producing an HLA class I molecule complexed to
a pre-selected peptide comprising:
(a) providing a mammalian derived soluble HLA class I molecule complexed to an existing peptide;
(b) incubating, in vitro, the soluble HLA class I molecule complexed to the existing peptide with the pre-selected peptide, wherein the pre-selected peptide is at a concentration sufficient to replace the existing peptide to produce the soluble HLA class I molecule complexed to the pre- selected peptide; and wherein the soluble HLA class I molecule comprises a1, a2, a3 and B2m domains.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. 
The grounds for the written description rejection are as follows: (1) the method of providing a mammalian derived soluble HLA class I molecule complexed to an existing peptide with no guidance in the specification as to how the molecule’s amino acid sequence can vary from as it is a “derived” sequence that can read on any amino acid sequence and (2) there is no guidance to the HLA class 1 molecule polypeptide since the description indicates the specific chemical structure of the HLA polypeptide construct is critical to the success of the method.  For example, the claim can read on an amino acid sequence having 1% sequence identity as long as it is derived from any HLA class 1 sequence.  The protein can have any type of mutation (e.g., deletion, insertion, substitution), anywhere along the sequence.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. 

Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see page 115).  Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  The polypeptide itself is required.  See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016.
Furthermore,  In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.   The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus.  At section B(1), the court states that "An adequate written description of a DNA...'requires a precise definition, such as by structure, formula, chemical name, or physical properties', not a mere wish or plan for obtaining the claimed chemical invention".
. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 3-6, 10-11, 13-15, 35 and 37-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rodenko et al. (Nature Protocols, 2006, Vol. 1(3), pp. 1120-1132) in view of Bakker et al. (Proc Natl Acad Sci, 2008, Vol. 105(10), pp. 3825-3830), Saini et al. (Proc Natl Acad Sci, 2015, Vol. 112(1), pp. 202-207) and Kawana-Tachikawa et al. “Kawana-Tachikawa” (Journal of Virology, 2002, 76(23):11982-11988).
Regarding claims 1, 3-6, 10-11, 13-15, 35 and 37-40, Rodenko et al. (Nature Protocols, 2006, Vol. 1(3), pp. 1120-1132), Barker et al. (Proc Natl Acad Sci, 2008, Vol. 105(10), pp. 3825-3830) and Saini et al. (Proc Natl Acad Sci, 2015, Vol. 112(1), pp. 202-207) each discloses the production of peptide- MHC (pMHC) complexes in a bacterial system, followed by in vitro refolding and MHC peptide exchange of an existing peptide with a desired peptide antigen wherein said pMHC complexes are then used to stain T-cells which bind to the peptide antigen.

pHLA complexes (which do not require refolding) in mammalian cells is known in the art as are different methods of peptide exchange, including using dipeptides (Saini). Thus it is not inventive and considered routine and obvious to one of ordinary skill in the art given the knowledge that a mammalian produced
pHLA does not require refolding; a skilled artisan would have been motivated to do so with a reasonable expectation of success as one be led to producing the pHLA complex in mammalian cells and using higher concentrations of a peptide of interest to replace the existing peptide.  With respect to the HLA comprising a1, a2, a3 and B2m domains, they do not add any features which would render the claims inventive as each of the features introduced in the dependent claims is known in the art (the use of signal peptides, the HLA class I molecular structures including the al, a2, a3 and B2m domains, the use of the mouse Kb a3 domain, the replacement of Gln with Glu at position 115 of the a2 domain, multimerizing the HLA class I molecules as well as GS linkers and 6xHis tags) (see Kawana-Tachikawa) since Kawana-Tachikawa coinfected nonhuman mammalian cells with the SeVs, naturally folded human MHC class I/peptide complexes were secreted in the culture supernatants. Biotin binding peptide sequences on the C terminus of the heavy chain were used to tetramerize the complexes. These tetramers made in the SeV system recognized specific CD8-positive T cells in peripheral blood mononuclear cells of HIV-1-positive patients with a specificity and sensitivity similar to those of MHC class I tetramers made in an Escherichia coli system” that is useful for immunotherapy to enhance antigen-specific immune responses (see Abstract).  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648